Commissioner HAWKINS,
dissenting —
I believe that the record in this case overwhelmingly demonstrates that the public is not being adequately served by the existing carrier, Air Sunshine. I believe many benefits would be derived from the addition of Air Miami to the market. For instance, the public deserves fully air conditioned service, which is proposed by the applicant. Prior to this application, the existing carrier hád no air conditioning facilities at all. The threat of competition has led Air Sunshine to acquire ground air conditioning units, so that some of its passengers may at least be comfortable during the time the plane is stationary on the ground. I am convinced that competition would bring about improvements in other areas as well. Unlike the majority, I believe the load factor statistics indicate that the market can support both carriers. For these reasons, I would grant the application.